Wood, J., (after stating the facts.) The court correctly ruled that the note was duly executed and properly attested. Kirby’s Digest, § 7799. The defendant’s plea of non est factum, set up in the answer, was not sworn to. The note was, prima facie at least, a good note. In the absence of a sworn answer denying it, the note was proper testimony. See section 3108, Kirby’s Digest; St. Louis, I. M. & S. Ry. Co. v. Smith, 82 Ark. 105. The note presented, being the property of the firm of T. M. Rea & Son, in which J. F. Rea, the administrator, had an interest, was properly presented to and duly proved before the probate court, as the statute requires. The note was not barred by the statute of nonclaim when presented, and, since the administrator had an interest in the note, to the extent of his claim, he had a demand against the estate of his intestate, which he properly presented to the probate court and proved as the statutes provide. Sections 109, 114, Kirby’s Digest. The administrator was certainly disqualified to pass upon a claim in which he as a partner had a half interest. He therefore did right to have the probate court pass upon it. We find no reversible errors in any of the rulings of the trial court, and its judgment is' 'therefore affirmed. McCueeoch, J., not participating.